PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,135,312
Issue Date: 2021 Oct 5
Application No. 14/487,425
Filing or 371(c) Date: 16 Sep 2014
Attorney Docket No. CRVC.P0003US.D1 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705” filed March 11, 2022, requesting that the Office correct the patent term adjustment (PTA) from 1255 days to 1346 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On October 5, 2021, the Office determined that patentee was entitled to 1255 days of PTA. 

On March 11, 2022, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), accompanied by a petition and fee for a four (4) month extension of time under 37 CFR 1.136(a), seeking an adjustment of the determination to 1346 days.  

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement with regard to the periods of applicant delay.


DECISION

“A” Delay
 
The Office has determined that the “A” delay is 454 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 312 days under 37 CFR 1.703(a)(1), beginning November 17, 2015, the day after the date that is fourteen months after the date the application was filed and ending September 23, 2016, the date an Office action under 35 U.S.C. 132 (non-final rejection) was mailed;
A period of 142 days under 37 CFR 1.703(a)(2), beginning February 23, 2021, the day after the date that is four months after the date a reply was filed and ending July 14, 2021, the date a notice of allowance under 35 U.S.C. 151 was mailed;
 
“B” Delay 
  
Patentee and the Office are in agreement regarding the 964 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 2577 days, which is the number of days beginning September 16, 2014, the date the application was filed, and ending October 5, 2021, the date of patent issuance.

The time consumed by continued examination is 206 days.  The time consumed by continued examination includes the following period(s): 

A period of 206 days, beginning December 21, 2020 (the filing date of the RCE) and ending July 14, 2021, (the mailing date of a notice of allowance). 

The period of “C” delay is 310 days, beginning June 5, 2019, the date jurisdiction passed to the Patent Trial and Appeal Board (“Board”) and ending April 9, 2020, the date the Board rendered a final decision in favor of the applicant.  

The number of days beginning on filing date (September 16, 2014) and ending on the date three years after the filing date (September 16, 2017) is 1097 days.

The result of subtracting the time consumed by continued examination (206 days) and the time consumed by appellate review (“C” delay”) (310 days) from the length of time between the application filing date and issuance (2577 days) is 2061 days, which exceeds three years (1097 days) by 964 days.  Therefore, the period of “B” delay is 964 days.

The 2038-day period of “B” delay extends from the period beginning September 17, 2017, the day after the date three years after the date the application was filed and ending June 4, 2019, the day before the date jurisdiction passed to the Board (626 days), and from April 10, 2020, the day after the date jurisdiction of the Board ended to December 20, 2020, the day before the date the RCE was filed (255 days) , and from July 15, 2021, the day after the date a notice of allowance was mailed until October 5, 2021, the date the patent issued (83 days).

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C).

The period of adjustment for “C” delay is the period beginning on the date jurisdiction passed to the Patent Trial and Appeal Board, June 5, 2019, and ending on the date jurisdiction of the Patent Trial and Appeal Board ended, April 9, 2020, or 310 days. 

Overlap

Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 382 (91+91+52+90+16+42)days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 91 day period of reduction pursuant to 37 CFR 1.704(b) for the submission of a reply on October 13, 2017, three months and 91 days after the date an Office action was mailed;

A 91 day period of reduction pursuant to 37 CFR 1.704(b) for the submission of a reply (a notice of appeal) on July 26, 2018, three months and 91 days after the date an Office action was mailed;

A 52 period of reduction pursuant to 37 CFR 1.704(c)(11) for failure to file an appeal brief in compliance with § 41.37 within three months of the date a notice of appeal to the Patent Trial and Appeal Board was filed. On December 17, 2018, three months and 52 days after the day after the date the notice of appeal was filed, an appeal brief in compliance with § 41.37 was filed;

A 90 day period of reduction pursuant to 37 CFR 1.704(b) for the submission of a reply (an RCE) on December 21, 2020, three months and 90 days after the date an Office action was mailed;

A 0 day period of reduction pursuant to 37 CFR 1.704(c)(8) for the submission of a supplemental reply or other paper (an IDS), beginning on the day after the date a reply was submitted October 23, 2020 and ending on the date the supplemental other paper was filed, March 30, 2021.

The Office previously assessed a 90 day period of reduction in connection with the IDS filed March 30, 2021. However, patentee asserts a statement under 37 CFR 1.704(d) was provided in connection with this IDS. Upon review, a statement under 37 CFR 1.704(d) was provided with the IDS filed March 30, 2021. Accordingly, no period of applicant delay is warranted in connection with the filing of this IDS. The 90 day period of reduction is removed and replaced with a 0 day period of reduction for applicant delay. 
Patentee discloses a 16 day period of reduction in accordance with 37 CFR 1.704(c)(8) in connection with the IDS filed January 6, 2021, 16 days after the day after the date a reply was filed. Upon review, the IDS filed January 6, 2021 was not expressly requested by the examiner and is not accompanied by a statement under 37 CFR 1.704(d). Therefore, a 16 day period of applicant delay is warranted and will be entered. The Office thanks applicant for its good faith and candor.
 
A 42 day period pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment or under § 1.312 or other paper filed after a notice of allowance has been given or mailed, other than amendment or other paper expressly requested by the Office or an RCE. On July 14, 2021, a notice of allowance was mailed. On September 3, 2021, 42 days after the day after the date the notice of allowance was mailed, an amendment under 37 CFR 1.312 or other paper was filed. See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020)

A 50 day period of reduction was previously assessed in connection with the paper filed September 3, 2021. However, the showing of record is that the period of reduction should be 42 days, not 50 days. The 50 day period of reduction for applicant delay is removed and replaced with a 42 day period of reduction. 


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
454 + 964 + 310 – 0 – 382 =  1346 days

Patentee’s Calculation:

454 + 964 + 310 – 0 – 382 =  1346 days


CONCLUSION

The Office affirms that patentee is entitled to one thousand three hundred forty-six (1346) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 454 + 964 + 310 – 0 – 382 =  1346 days.

The fee set forth at 37 CFR 1.18(e) has been received. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one thousand three hundred forty-six (1346) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination